Citation Nr: 0623058	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine, status post laminectomy with 
limited range of motion (claimed as a back condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating action that 
denied service connection for degenerative arthritis of the 
lumbosacral spine, status post laminectomy with limited range 
of motion (claimed as a back condition).  The appellant 
submitted a Notice of Disagreement (NOD) in September 2004, 
and the RO issued a Statement of the Case (SOC) in February 
2005.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in April 2005.

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge during a hearing at the Board's 
offices in Washington, D.C. in April 2006.  A transcript of 
the proceeding is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant has a current low back disability diagnosed 
as degenerative arthritis of the lumbosacral spine.

3.  A chronic low back disability, to include arthritis, was 
not manifested during service or during the first post-
service year, and the competent and persuasive evidence does 
not show that current degenerative arthritis of the 
lumbosacral spine is etiologically related to the appellant's 
military service.  

CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2005).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service connection 
for degenerative arthritis of the lumbosacral spine has been 
accomplished.

Initially, the Board notes that the RO sent the appellant a 
pre-decision notice letter in March 2004 that notified him of 
the elements required to support a claim for service 
connection; i.e., an injury, disease, or event in service; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in military service.  The letter advised the appellant 
to submit details regarding medical treatment during service 
(dates, places, and units to which assigned), statements from 
persons who either knew the appellant in service or had 
personal knowledge of the history of the claimed disability, 
and post-service medical evidence (hospital reports, pharmacy 
records, employment and insurance examinations).  The 
appellant was provided an opportunity to respond before the 
claim was adjudicated in July 2004.  The Board therefore 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the RO's pre-rating notice letter 
in March 2004 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the appellant was advised that VA is responsible for 
getting relevant records held by any Federal agency, to 
include the military, VA itself, or the Social Security 
Administration.  The letter advised the appellant that VA 
would make reasonable efforts to get relevant records not 
held by a Federal agency, and asked the appellant to identify 
and provide the necessary releases for any medical providers 
from whom he wished VA to obtain additional evidence for 
consideration.  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have been met in this appeal.

The RO did not expressly satisfy the fourth content-of-notice 
requirement cited in Pelegrini (i.e., a request that the 
appellant provide VA with any evidence in his possession 
pertaining to the claim):  although the RO has not expressly 
advised the appellant to "give us all you've got" the Board 
finds that the appellant has effectively been invited to do 
so.  The March 2004 letter expressly asked the appellant to 
"send us any medical records you have" and also advised the 
appellant "if there is any other evidence or information 
that you think will support your claim, please let us know."  
The Board finds that the appellant has been substantively 
advised to provide any information and evidence in his 
possession, and that all four content-of-notice requirements 
in Pelegrini are met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before the rating action on appeal.  
However, the Board also finds that any arguable lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  As indicated 
above, the RO gave the appellant notice of what was required 
to substantiate each claim and was afforded opportunity to 
submit information and/or evidence pertinent to the claim via 
the March 2004 letter.  Following the rating decision, the 
appellant submitted a number of additional documents into 
evidence, including medical reports and lay statements, all 
of which were considered by the RO in the last adjudication 
of the claim (as reflected in the August 2005 SSOC), and the 
appellant had yet another opportunity to submit evidence 
before the claim was certified to the Board in February 2006.   

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not notified the appellant of the 
criteria for degree of disability or effective date of 
rating; however, because the Board's decision herein denies 
service connection for the claimed disability, no disability 
rating or effective date is being assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated.  The appellant has been afforded a VA 
medical examination in connection with the claim, and he has 
been afforded a hearing before the Board in which he and his 
wife presented oral argument in support of his claim.  
Significantly, neither the appellant nor his representative 
has informed the RO of the existence of any evidence that 
needs to be obtained prior to appellate review.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Service connection may presumed for certain chronic diseases, 
such as arthritis, which develop to a compensable degree (10 
percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
criteria for service connection are not met.

The appellant has been competently diagnosed with 
degenerative arthritis of the lumbar spine (see the report of 
the most recent VA medical examination of June 2004).  
However, a veteran seeking disability benefits must establish 
not only the existence of a current disability, but also that 
there is an etiological connection between his military 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).  In this case, the most persuasive evidence 
establishes that there is not likely a nexus between the 
appellant's current disability and his military service.

The appellant's service medical records reflect that he 
complained of back strain in March 1961; he was advised to 
avoid heavy lifting for five days, and there is no indication 
that X-rays were taken.  His separation physical examination 
in July 1963 did not reveal any back problems at the time of 
discharge, and in fact the report of that examination 
includes a notation that the spine was clinically evaluated 
as "normal."  Hence, there is no medical evidence that any 
chronic back disability became manifest in service.  

There also is no x-ray evidence of arthritis or 
contemporaneous medical evidence of any back disability 
within the first post-service year.  The appellant has cited 
back pain that severely limited his motion during his 
marriage ceremony in February 1964, three months after his 
discharge, but a statement from his wife dated in March 2005 
indicates that said injury was incurred when he tried to pick 
her up.  A statement from Ms. V.L.D., submitted in March 
2005, states that the appellant had very limited motion at 
his wedding in February 1964, and that his back problem 
started at that time.  There is no indication that the 
appellant received medical treatment in February 1964 or for 
many years thereafter, and in fact in his testimony before 
the Board in April 2006 the appellant denied having received 
treatment for that episode.  There is accordingly no reason 
to find that the February 1964 episode was anything other 
than transitory and acute back strain not related to military 
service, and no basis on which to grant service connection 
for a chronic condition.  The Board emphasizes, at this 
juncture, that pain, alone, without persuasive medical 
evidence of underlying pathology, does not provide a 
predicate for a grant of service connection.  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

The appellant was discharged from service in September 1963, 
and the earliest medical diagnosis of arthritis of the 
lumbosacral spine occurred more than 30 years later, in an 
August 1996 magnetic resonance imaging (MRI) report in which 
Dr. P.C. noted a conclusion of degenerative diskitis.  During 
the intervening period, the record shows that the appellant 
had a number of work-related back injuries.  The appellant 
apparently had surgery in 1974 for excision of a ruptured L5-
S1 disc (see Winchester Memorial Hospital noted dated in 
March 1982), the etiology of which was not known.  He had a 
herniated nucleus pulposus in October 1976 while lifting a 55 
gallon drum at his workplace (see consultation note by Dr. 
R.G.K. dated in June 1977), and in March 1982 he had a total 
hemilaminectomy L5-S1 with removal of ruptured disc (see Dr. 
P.G.B. note dated in April 1982). He injured his back again 
at the workplace in June 1982 (see Dr. P.G.B. note dated in 
June 1982) and a laminectomy at L4-L5 was performed in 1983.  
He had a low back strain in August 1984 while bending over to 
pick up an object  (see Industrial Commission of Virginia 
Memorandum of Agreement dated in September 1984), and he had 
another lumbar strain in March 1987 while rolling a heavy 
weight with his stomach (see Industrial Commission of 
Virginia Memorandum of Agreement dated in May 1987).  

The appellant had a VA medical examination of the spine in 
June 2004 during which the examiner reviewed the claims file 
and noted the appellant's documented medical history and 
current symptoms in detail.  X-rays showed moderate-to-severe 
degenerative disc disease at L5-S1, and mild degenerative 
disc disease at L2-L3.  The medical examiner diagnosed 
degenerative arthritis of the lumbosacral spine, status post 
laminectomy, and limitation of range of motion.  The examiner 
opined that the appellant's present back condition was not 
likely related to back pain after lifting a heavy weight in 
service.  In providing a rationale for the opinion, the 
examiner noted that there was no record of any further back 
strain during the appellant's remaining 13 months of military 
service, and that the appellant injured his back while 
working in a steel factory several years after his discharge 
from service.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The appellant testified before the Board in April 2006 that 
his duties in the military required him to move heavy loads 
on and off aircraft; he also testified that his current back 
pain is in the exact spot that was painful in service, so he 
is certain that his current back disorder began in service.  
The appellant's wife testified that the appellant's back 
gradually became worse after their wedding in 1964, although 
the appellant did not actually seek medical treatment until 
approximately 1975.

The appellant's assertions as to continuing back problems in 
and since service have been considered; nevertheless, there 
remains no medical evidence of chronic back complaints in 
service, or evidence of a nexus between any such complaints 
and current disability.  In fact, as noted above, the only 
medical evidence regarding nexus (the opinion of the VA 
examiner in July 2004) specifically states that it is not 
likely that the appellant's degenerative arthritis is related 
to his military service.  The Board accordingly finds that 
the preponderance of the evidence of record does not support 
service connection for this disability.  

In addition to the evidence addressed above, the Board also 
has considered testimony from the appellant and his wife.  
There is no question that the appellant is competent to 
report his symptoms/experiences, just as his wife is 
competent to report the appellant's symptoms/experiences that 
she witnessed (her observations) or that are within her 
personal knowledge (e.g., the appellant's symptoms since she 
has known him).  See, e.g., Grottveit v. Brown, 5 Vet. App., 
91, 93 (1993).  However, as laypersons without the 
appropriate medical training and expertise, neither the 
appellant or his wife are competent to render a probative 
(persuasive) opinion on a medical matter, such as the 
relationship, if any, between current degenerative arthritis 
of the lumbosacral spine and his military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Under these circumstances, the Board concludes that the claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 






ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


